Citation Nr: 1146675	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-04 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, claimed as secondary to sleep apnea.

2.  Entitlement to service connection for esophagitis with chronic reflux.

3.  Entitlement to a compensable initial disability rating for sinusitis with headaches.

4.  Entitlement to an initial disability rating in excess of 10 percent for thoracic spine spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on separate periods of active duty from May 1989 to September 1989, October 1989 to January 1990, November 1990 to October 1991, July 1992 to August 1992, May 1994 to November 1994, July 1999 to December 1999, January 2001 to July 2001, September 2001 to May 2002, February 2003 to August 2003, and November 2004 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for chronic sinusitis with headaches, with a noncompensable initial disability rating effective from September 1, 2005; granted service connection for thoracic spine spondylosis, with a 10 percent initial disability rating effective from September 1, 2005; and denied service connection for esophagitis with chronic reflux.  The Board also takes jurisdiction of the Veteran's appeal of a rating decision issued in November 2007 by the RO in Roanoke, Virginia, which denied service connection for depression.  

The Board notes that the Veteran's appeal also initially included issues of entitlement to service connection for chronic vertigo and pre-diabetes, as well as entitlement to a higher initial disability rating for fungal hallux of the left great toe.  The Veteran's appeals as to those issues, however, were not perfected by filing a timely substantive appeal and thus are not presently on appeal before the Board.

Finally, the Veteran filed a claim in December 2010 for the additional issues of entitlement to service connection for a cervical spine disorder, service connection for lack of a gag reflux, whether new and material evidence has been received to reopen a claim of service connection for hypothyroidism, and entitlement to increased disability ratings for vertigo and bilateral hearing loss.  A notification letter which advised the Veteran as to the evidence and information necessary to substantiate his claims and the relative responsibilities of the Veteran and VA in obtaining such evidence was mailed to the Veteran in January 2011.  These issues have not been adjudicated by the agency of original jurisdiction, as development of those issues appears to be ongoing; hence, they are not on appeal before the Board.

Additional evidence, consisting of a typed statement from the Veteran, was received in April 2011 without a waiver of review by the agency of original jurisdiction.  Nonetheless, the allegations expressed in the statement are cumulative and redundant of other evidence previously of record.  To the extent that the Veteran's statement contains allegations concerning vertigo, hearing loss, and a thyroid eye condition, the Board notes again that claims related to those disorders remain pending before the RO and are not ripe for appellate consideration by the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In timely substantive appeals received by VA in November and December 2008, the Veteran requested that a hearing before a Board member be scheduled in this matter.  Accordingly, a Travel Board hearing was scheduled to take place in April 2011 at the Roanoke RO.  Notice to that effect was mailed to the Veteran in March 2011.  In an April 2011 letter which was received by VA only nine days before the scheduled hearing, the Veteran stated that he was unable to attend the hearing and requested that it be rescheduled "for the next cycle."  The same request was made in a separate April 2011 letter from the Veteran's representative.  Nonetheless, the claims file does not show that any efforts have been made to reschedule the hearing, nor is there any documentation of further correspondence between VA, the Veteran, and/or his representative regarding the Veteran's hearing.

In view of the foregoing, a new Travel Board hearing should be scheduled in this matter.   Notice of the location, date, and time of the new hearing should be mailed to the Veteran in accordance with 38 C.F.R. § 20.704(b).

Accordingly, the case is REMANDED for the following action:

Schedule a new Travel Board hearing for the Veteran.  Notice as to the location, date, and time of the new hearing should be mailed to the Veteran in accordance with 38 C.F.R. § 20.704(b).  After the hearing transcript has been associated with the claims file, or if the Veteran withdraws his hearing request or fails to appear for the scheduled hearing and documentation to that effect has been recorded in the claims file, the claims file should then be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

